I agree to the conclusion reached that the order of the chancellor sustaining the demurrer to the bill and denying the injunction which was applied for was correct and should be affirmed.
The soundness of the order depends upon the validity of an ordinance of the City of St. Petersburg prohibiting any person, firm, corporation, owner, manager, employee, or volunteer worker, from carrying on or participating in the business or occupation of a moving picture show, theater, cabaret or public dance on Sunday. The ordinance was passed January 25, 1926.
In support of the validity of such ordinance I am unable to find any satisfying reason which does not rest in some degree upon the assumption that the prohibited occupations are inherently vicious, at least potentially corrupting and degrading, with a detrimental reflex action upon the public, and that the State through its agencies has the power to prohibit activities in such occupations wherever and whenever in the judgment of the persons exercising the power it may be wise to prohibit them.
I do not seek to justify such ordinances upon any argument that rests upon religious considerations, because I conceive such arguments to be unsound in view of the provisions of our constitutions and the very elements of American institutions. Nor do I seek to justify such legislation upon the argument that such occupations carried on upon *Page 960 
the "Sabbath" of the Decalogue exert a corrupting influence upon public morals any more certainly than if they are carried on upon the Sunday or Monday of the Christian calendar. Neither do I assent to the argument that the practice of a legitimate occupation a part of every day in the week is harmful to individual or public health, peace or morals, to preserve which from evil influences the prohibition of such occupation during all the hours of one day in the week is essential. If that argument is sound, then the prohibition of such occupations during all the hours of any one day of the week would answer the logical requirements.
I do not perceive the force which any argument, offered in support of the reason for such laws, gains by combining religious views concerning the admonition to observe the "Sabbath to keep it holy," with the utilitarian view of preserving health to the individual by limiting his activities in legitimate occupation to the hours contained in six days of the week.
The effort to supply a reason for the existence of some laws where none appears to exist is often apparent.
The "Sabbath" day of the Decalogue is not the "Sunday" of the Christian calendar, so it is now pretty generally admitted. The Decalogue is Hebrew law and Hebrew government was religious government; so to make an analogy between the Sabbath of the Decalogue and Sunday of the Christian calendar is to introduce the element of religious consideration which under our system of government may not be the reason for the law. To agree that one day's rest in each week from one's vocation is essential to the preservation of the peace, health and morals of the community, aside from being subject to many exceptions and even contradictions, is amenable to the objection first, that not all the hours of every day are devoted to one's business; there are hours each day for rest and *Page 961 
recreation; second, that prohibiting the activities on any one day in the week other than Sunday and permitting it on that day would answer the requirements of that logic.
I am unable, therefore, to follow the reasoning of either the majority or concurring opinion; nevertheless, I agree to the conclusion reached, and I do so upon the proposition that any occupation which depends for its successful practice upon public patronage is subject to the State's censorial power.
Much could be said upon this subject, particularly the limits within which the power may be lawfully exercised and to what extent the presumption of lawful exercise of the power obtains from the mere existence of the law prohibiting the occupation. I merely presume the ordinance in question to be a valid exercise of the power and say there is nothing in the bill to show that the particular moving picture show possesses none of the elements detrimental to public morals, health or peace.